Citation Nr: 1706823	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 until July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board previously remanded this issue in November 2013, June 2014, and May 2016.


FINDING OF FACT

A chronic lung disability did not manifest in service, and the most probative evidence is against a finding that the Veteran's current lung disability is related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letter dated May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Updated VA treatment records, as well as an addendum opinion from the June 2015 VA examiner have been obtained. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under   38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran contends that his current lung disability is related to his active service.  The Veteran testified that, as a machinist in the Navy, he was exposed to hydraulic oils and asbestos on a regular basis.  He also testified that he was exposed to synthetic hydraulic oil on one occasion when a valve blew in the aircraft elevator and he had to clean it up without wearing a breathing apparatus.  The Veteran testified that he noticed respiratory symptoms immediately after this event.  

As an initial matter, the Board notes that the Veteran has been diagnosed with restrictive lung disease.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related   to service.

Service treatment records show that the Veteran was diagnosed with bronchitis in December 1992 and viral syndrome in January 1993.  In April 1991, the Veteran underwent a physical examination that was required by regulation due to his occupational exposure to mixed paints / solvents, perchloroethylene, halogenated hydrocarbons, and fuels.  The Veteran reported that he had exposure to solvents, and that he worked with asbestos daily.  Upon that examination, which included pulmonary function testing, the Veteran was found to be physically fit regarding the occupational exposures identified.  At the Veteran's 1993 separation examination, he was noted to be in excellent health.  He was observed to have normal lungs       and chest, and he denied asthma, shortness of breath, chronic cough, and pain or pressure in the chest.  

Following service the Veteran's lungs were noted to be clear to auscultation and percussion in April 2003 and March 2007.   X-rays of the Veteran's chest at those times showed clear lung fields that did not appear to have any active infiltration         or space occupying lesions.  The costophrenic angles were clear, and there was no evidence of pneumothorax.  

The Veteran underwent a VA examination in February 2009.  Based on results    of pulmonary function studies, the examiner diagnosed restrictive lung disease.  Following the examination and review of the claims file, the examiner opined    that the Veteran's lung disability is not related to events that occurred in military service.  The examiner noted that the Veteran was seen in December 1992 with      a cold and chest congestion of three days' duration and was diagnosed with bronchitis, that he was seen again in January 1993 with nasal stuffiness and a cough of three days' duration and diagnosed with viral syndrome, and that he was seen in May 1991 with probable sinusitis and possible bronchitis.  The examiner explained that the Veteran had occupational exposure pulmonary function testing in 1991, which was normal, and he denied cough, asthma, and shortness of breath at his separation examination.  

The Veteran's private physician, Dr. R. S., submitted a statement dated April 11, 2014 opining that it is "probable" that the Veteran's occupational exposure to hydraulic oil "is a major contributing factor" to his restrictive lung disease.  

Although this statement was prepared by a physician, it is conclusory, does not account for the normal findings at separation, and does not indicate that the physician reviewed the Veteran's claims file.  Specifically, the physician did not explain why the Veteran's restrictive lung disease was consistent with in-service occupational exposure.  Additionally, the statement is somewhat speculative in its terminology.  Accordingly, the private medical opinion by the Veteran's treating physician is assigned little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet.    App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion.); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran underwent another VA examination in June 2015.  Following an        in-person examination, review of the Veteran's VA treatment records, and the electronic folder, the examiner opined that the Veteran's restrictive lung disease      is less likely than not causally related to service, to include the Veteran's claimed exposure to asbestos and exposure to atomized synthetic hydraulic fluid, identified as Fyrquel 220 MLT, or other solvents.  The examiner explained that there was no evidence in the Veteran's service treatment records of unprotected exposures to potentially toxic chemicals; that the Veteran's separation history and physical          is negative for a chronic respiratory condition; that there is no evidence in the Veteran's post-separation medical records to suggest asbestos exposure; that the only non-VA record provided is a letter dated April 11, 2014; and that the very mild restrictive pattern observed on that day's pulmonary function test could be caused by a multitude of conditions that include extra-pulmonary, pleural, or parenchymal respiratory diseases.  

Since service treatment records show that the Veteran was required by regulation to undergo a physical examination due to his occupational exposure to mixed paints / solvents, perchloroethylene, halogenated hydrocarbons, and fuels, an addendum opinion was sought that would take the Veteran's conceded exposure into account.  In June 2016, after a review of the Veteran's claims file, a VA clinician opined that the Veteran's current restrictive lung disease is less likely than not etiologically related to his conceded exposure to mixed paints / solvents, perchloroethylene, halogenated hydrocarbons, and fuels.  The examiner explained that, according to  his pulmonary function tests, the Veteran has mild restrictive lung disease, which is not caused by exposures to mixed paints / solvents, perchloroethylene, halogenated hydrocarbons, and fuels.  The examiner explained that restrictive lung disease is caused by either extrinsic disorders, or extrapulmonary diseases, while exposure     to inhalants, such as mixed paints / solvents, perchloroethylene, halogenated hydrocarbons, and fuels, causes interstitial lung disease, and there is no evidence that the Veteran has interstitial lung disease.

The examiner also opined that the Veteran's current restrictive lung disease is less likely than not related to asbestos exposure because there is no evidence that the Veteran has a disease related to asbestos exposure since his radiographs are normal.  

Further, the VA examiner opined that it is less likely as not that the Veteran's current restrictive lung disease is a maturation of or otherwise related to his in-service respiratory symptoms, including his cough in May 1991, bronchitis in December 1992, and viral syndrome in January 1993.  The examiner explained that the respiratory complaints documented in the service treatment records were acute, episodic, and treated with antibiotics with no evidence that these occurrences were of a chronic nature.  Further, the examiner explained that restrictive lung disease does not result from an episode of bronchitis, sinusitis, or viral syndrome.  She noted that there is no radiologic evidence of chronic lung fibrosis or pleural disease.

Unlike the earlier VA examinations and opinions, the June 2016 opinion considered the Veteran's conceded exposure to inhalants.  As the opinion provided an adequate rationale for the conclusions reached, it is afforded greatest probative weight.  See Nieves-Rodriguez, supra.  

While the Veteran believes that his current restrictive lung disease is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of lung disease are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current lung condition is not competent medical evidence.  The Board finds the June 2016 opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

To the extent the Veteran has alleged having a chronic lung disability since service, the Board finds his separation examination showing normal lungs and a denial of respiratory symptoms, his normal chest X-rays in 2003 and 2007, as well as a lack of complaints between his separation from service in 1993 and 2003 to be more persuasive and probative than current assertions.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which       the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

In sum, a chronic lung disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current lung disability related to service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lung disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


